UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2520



PATRICIA A. SMALLS,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CA-03-1573-4-27BH)


Submitted:   June 30, 2005                 Decided:   July 28, 2005


Before LUTTIG, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Nichols, BLUESTEIN & NICHOLS, LLC, Columbia, South
Carolina, for Appellant.    Frank W. Hunger, Assistant Attorney
General, Jonathan S. Gasser, Acting United States Attorney, Marvin
J. Caughman, Assistant United States Attorney, Deana R. Ertl-
Lombardi, Regional Chief Counsel, William T. Dawson, Assistant
Regional Counsel, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patricia A. Smalls appeals the district court’s order

accepting the magistrate judge’s recommendation to affirm the

Commissioner’s denial of disability insurance benefits.    We must

uphold the decision to deny benefits if the decision is supported

by substantial evidence and the correct law was applied.    See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the materials submitted in the

joint appendix, the parties’ briefs, and the district court’s

order, and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   See Smalls v. Barnhart,

No. CA-03-1573-4-27BH (D.S.C. filed Sept. 27, 2004 & entered Sept.

28, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -